Citation Nr: 1028298	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  08-00 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for lower lumbar vertebrae 
condition/ lower back problems.

2.  Entitlement to service connection for a foot condition.  

3.  Entitlement to service connection for mid-thoracic spinal 
cord damage.

4.  Entitlement to service connection for a knee condition. 

5.  Entitlement to service connection for an ankle condition. 

6.  Entitlement to service connection for a neck condition.

7.  Entitlement to service connection for mid-thoracic scoliosis.  

8.  Entitlement to service connection for Crohn's disease.

9.  Entitlement to service connection for anorexia nervosa.

10.  Entitlement to service connection for lupus. 

11.   Entitlement to service connection for ovarian cysts/ 
endometriosis.

12.   Entitlement to service connection for Cooley's anemia.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active service from October 1983 to January 1984.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

In January 2008, the appellant requested a Central Office hearing 
at the Board's offices in Washington, DC.  A hearing was 
scheduled for June 2010.   A February 2010 letter advised the 
Veteran of the scheduled hearing.  In a June 2010 brief, the 
Veteran indicated that she was unable to travel to Washington, 
D.C. for a hearing and requested a videoconference hearing at the 
RO instead.  A remand is necessary in order to schedule a 
videoconference hearing. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	 Contact the Veteran and schedule a 
videoconference hearing per her June 
2010 request.  Afterwards, the hearing 
transcript should be associated with the 
claims folder. 

2.	 Thereafter, the RO should readjudicate 
the claims on appeal based on all of the 
evidence of record.  If the disposition 
of the claims remains unfavorable, the 
RO should furnish the Veteran and her 
representative a supplemental statement 
of the case and afford them an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



